DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,558,082 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the display apparatus of claim 1, in particular, a light unit configured to emit blue light: a first base substrate disposed on the light unit; a gate pattern disposed on the first base substrate, the gate pattern comprising a gate electrode; a first inorganic insulation layer disposed on the gate pattern; a data pattern disposed on the first inorganic insulation layer, the data pattern comprising a drain electrode; a light blocking pattern disposed on the first inorganic insulation layer; a second inorganic insulation layer disposed on the data pattern and the first inorganic insulation layer; a pixel electrode disposed . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Noh et al. (U.S. 2018/0011371) and Yamada (U.S. 2003/0128309) disclose a display device comprising a color filter light blocking pattern but fail to disclose all the combination of features as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871